Case 2:18-cv-00546-JRG Document 59-14 Filed 09/12/19 Page 1 of 3 PageID #: 3278




                       EXHIBIT 9
        BUSINESS
Case 2:18-cv-00546-JRG
         INSIDER       Document 59-14 Filed 09/12/19 Page 2 of 3 PageID #: 3279                      81 PRIME   IHTELLIGENCE   £   ').   �




        Meet The Geniuses Making Your Cell Phone Internet 1,000x
        Faster Than 4G
        Kyle Russell M ar .16, 2014, 12:46 PM
                                                                                                                               000
                           In today's world, there's one
                           area of technology that can
                           almost never be fast enough:
                           the wireless networks that
                           power our mobile devices.

                           Despite decades of
                           advancements, we still lose          Artemis
                           signal when walking around in
                           a big city like New York or San Francisco.

                           Or when attending a popular sporting event � individual towers
                           just can't handle thousands of people trying to move data at once.

                           Bttt a hot startup with some major engineering talent is hoping to
                           change all of that.

                           Founded in 2011, Artemis is a startup working on µCell, a new
                           wireless standard that it thinks could leapfrog 4G altogether. With
                           decades of experience and hundreds of parents between them, these
                           are the guys at Artemis who are making their amazing technology
                           possible.

                           Steve Perlman is the founder
                           and CEO of Artemis.

                           He's been involved with
                           cutting-edge research in tl1e
                           tech industry for more than 30
                           years. After graduating from
                           Columbia University in 1983, he       Artemis

                           began work on massively-
                           parallel graphics chips at Atari, decades before they became
                           mainstream.

                           Two years later, he was working on the technology that would
                           become QuickTime as Apple's Principal Scientist.

                           A serial entrepreneur and Ayn Rand fan, Perlman founded Rearden
                           as a business incubator in 2000.                                               Rom
                                                                                                          &GRAY Web Content
                           Since then, he's launched a number startups from within Rearden,
                           several of which have been spun-off. MOVA, his motion capture
                           technology studio in the San Francisco Bay Area, was notably used
                           for Brad's Pitt's facial capture for the 2008 film "The Curious Case of
                           Benjamin Button."

                           Perlman's last project before Artemis was OnLive, which hoped to
                           serve as a "Netflix for video games" by letting gamers stream high­
                           end games to any device, like interactive YouTube videos. After a
                           rough period of layoffs in 2012, OnLive is still kicking but has lost a
                           lot of its hype.




                                                                                                       POPULAR FROM 81 PRIME

                           Perlman holds over 135 US patents that nm the gamut of
                           conuuunications, video, graphics, facial capture, video gaming,
                           software lens, and wireless power technologies.

                           Antonio Forenza is a co­
                           founder and Principal Scientist
                           at Artemis.
                                                                                                       A little-known startup just
                           He's been working with Steve                                                grabbed a $180 million
                           Perlman for nearly a decade,                                                valuation from Goldman Sachs
                           having begun his research at                                                and American Express to be the
                                                                                                       'GnnalP. Fliaht!..' nf rtiait.:111
Case 2:18-cv-00546-JRG Document 59-14 Filed 09/12/19 Page 3 of 3 PageID #: 3280
